Citation Nr: 1454884	
Decision Date: 12/12/14    Archive Date: 12/17/14

DOCKET NO.  09-03 408A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, Mississippi


THE ISSUES

1.  Entitlement to an increase in a 40 percent rating for a thoracolumbar spine disability.  

2.  Entitlement to an increase in a 10 percent rating for a right foot disability, to include hammertoes of toes two through five.  

3.  Entitlement to an increase in a 10 percent rating for a left foot disability, to include hammertoes and clawing of the left great toe.  

4.  Entitlement to a total disability rating based on individual unemployability (TDIU).  


REPRESENTATION

Appellant represented by:	The American Legion


WITNESSES AT HEARING ON APPEAL

The Veteran, L. B., and T. S.


ATTORNEY FOR THE BOARD

S. D. Regan, Counsel


INTRODUCTION

The Veteran served on active duty from November 1988 to March 1990.  

This matter is before the Board of Veterans' Appeals (Board) on appeal of a June 2008 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Jackson, Mississippi, that denied an increase in a 40 percent rating for a thoracolumbar spine disability (listed as degenerative disc disease of the thoracolumbar spine and lumbar spine, with mild osteoarthritis of the facets of L4-L5 and L5-S1, with a history of a congenitally small spinal canal).  By this decision, the RO also denied an increase in a 10 percent rating for a right foot disability, to include hammertoes of toes two through five (listed as hammertoes two through five of the right foot); denied an increase in a 10 percent rating for a left foot disability, to include hammertoes and clawing of the left great toe (listed as hammertoes of the left foot with clawing of the left great toe); and denied a TDIU.  

In October 2009, the Veteran appeared at a personal hearing at the RO.  A transcript of the hearing is in the Veteran's claim file.  

In March 2012, the Veteran appeared at a hearing before the undersigned Veterans Law Judge.  A transcript of the hearing is in the claims file.

In July 2012, the Board remanded this appeal to the RO for further development.  

The issues have been recharacterized to comport with the evidence of record.  

The issues of entitlement to an increase in a 10 percent rating for a right foot disability, to include hammertoes of toes two through five; entitlement to an increase in a 10 percent rating for a left foot disability, to include hammertoes and clawing of the left great toe; and entitlement to a TDIU, are all addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDING OF FACT

The Veteran's service-connected thoracolumbar spine disability is manifested by no more than forward flexion of the thoracolumbar spine limited to 30 degrees or less, or favorable ankylosis of the entire thoracolumbar spine.  It has not been productive of six weeks of incapacitating episodes within the past 12 months, and ankylosis and neurological manifestations including radiculopathy associated with the service connected thoracolumbar spine disability have not been shown.  


CONCLUSION OF LAW

The criteria for an increase in a 40 percent rating for a thoracolumbar spine disability have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. § 4.71a, Diagnostic Codes 5237, 5242, 5243 (2007).  









REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duty to Notify and Assist

Upon receipt of a complete or substantially complete application, VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  See 38 U.S.C.A. §§ 5103(a), 5103A (West 2002 & Supp. 2013); 38 C.F.R. § 3.159 (2013).  VA must notify the claimant of the information and evidence not of record that is necessary to substantiate a claim, which information and evidence VA will obtain, and which information and evidence the claimant is expected to provide.  

A letter dated in February 2008 satisfied the duty to notify provisions.  This letter also notified the Veteran of regulations pertinent to the establishment of an effective date and of the disability rating.  The claim was subsequently readjudicated, most recently in a December 2012 supplemental statement of the case.  

The Veteran's service treatment records, VA treatment records, and private treatment records, have been obtained.  The Veteran's Social Security Administration (SSA) disability determination, and the records considered in that determination, were obtained in February 2009.  VA examinations were conducted in February 2008, October 2009, September 2011, and August 2012.  The record does not reflect that the examinations are inadequate for deciding this claim.  

There is no indication in the record that any additional evidence, relevant to the issue decided, is available and not part of the claims file.  As there is no indication that any failure on the part of VA to provide additional notice or assistance reasonably affects the outcome of the case, the Board finds that any such failure is harmless.  

Analysis

Ratings for service-connected disabilities are determined by comparing the veteran's symptoms with criteria listed in VA's Schedule for Rating Disabilities, which is based, as far as practically can be determined, on average impairment in earning capacity.  Separate diagnostic codes identify the various disabilities.  38 C.F.R. Part 4 (2014).  

When rating a service-connected disability, the entire history must be borne in mind.  Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  Where there is a question as to which of two ratings shall be applied, the higher rating will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7 (2014).  

The Board will consider entitlement to staged ratings to compensate for times since filing the claim when the disability may have been more severe than at other times during the course of the claim on appeal.  Fenderson v. West, 12 Vet. App. 119 (1999); Hart v. Mansfield, 21 Vet. App. 505 (2009).  

When evaluating joint disabilities rated on the basis of limitation of motion, VA must consider granting a higher rating in cases in which functional loss due to pain, weakness, excess fatigability, or incoordination is demonstrated, and those factors are not contemplated in the relevant rating criteria.  See 38 C.F.R. §§ 4.40, 4.45, 4.59 (2014); DeLuca v. Brown, 8 Vet. App. 202 (1995).  

Although pain may be a cause or manifestation of functional loss, limitation of motion due to pain is not necessarily rated at the same level as functional loss where motion is impeded.  See Mitchell v. Shinseki, 25 Vet. App. 32 (2011); cf. Powell v. West, 13 Vet. App. 31, 34 (1999); Hicks v. Brown, 8 Vet. App. 417, 421 (1995); Schafrath, 1 Vet. App. at 592.  Pursuant to 38 C.F.R. §§ 4.40 and 4.45, the possible manifestations of functional loss include decreased or abnormal excursion, strength, speed, coordination, or endurance (38 C.F.R. § 4.40), as well as less or more movement than is normal, weakened movement, excess fatigability, and pain on movement (as well as swelling, deformity, and atrophy) that affects stability, standing, and weight-bearing (38 C.F.R. § 4.45).  Thus, functional loss caused by pain must be rated at the same level as if the functional loss were caused by any of the other factors cited above.  Therefore, in evaluating the severity of a joint disability, VA must determine the overall functional impairment due to these factors.  

The provisions of 38 C.F.R. § 4.59, which relate to painful motion, are not limited to arthritis and must be considered when raised by the claimant or when reasonably raised by the record.  Burton v. Shinseki, 25 Vet. App. 1 (2011).  

With respect to the joints, the factors of disability reside in reductions of their normal excursion of movements in different planes.  Inquiry will be directed to these considerations:  (a) less movement than normal (due to ankylosis, limitation or blocking, adhesions, tendon-tie-up, contracted scars, etc.); (b) more movement than normal (from flail joint, resections, nonunion of fracture, relaxation of ligaments, etc.); (c) weakened movement (due to muscle injury, disease or injury of peripheral nerves, divided or lengthened tendons, etc.); (d) excess fatigability; (e) incoordination, impaired ability to execute skilled movements smoothly; and (f) pain on movement, swelling, deformity or atrophy of disuse.  Instability of station, disturbance of locomotion, interference with sitting, standing and weight-bearing are related considerations.  38 C.F.R. § 4.45.  

Disorders of the spine are rated under the General Rating Formula for Diseases and Injuries of the Spine.  

Under the General Rating Formula for Diseases and Injuries of the Spine, (for Diagnostic Codes 5235 to 5243 unless 5243 is evaluated under the formula for Rating Intervertebral Disc Syndrome Based on Incapacitating Episodes), with or without symptoms such as pain (whether or not it radiates), unfavorable ankylosis of the entire spine warrants a 100 percent evaluation.  With unfavorable ankylosis of the entire thoracolumbar spine, a 50 percent evaluation is warranted.  With forward flexion of the thoracolumbar spine of 30 degrees or less; or, favorable ankylosis of the entire thoracolumbar spine, a 40 percent evaluation is warranted.  A 20 percent evaluation is assigned where forward flexion of the thoracolumbar spine is greater than 30 degrees but not greater than 60 degrees; or the combined range of motion of the thoracolumbar spine is not greater than 120 degrees; or with muscle spasm or guarding severe enough to result in an abnormal gait or abnormal spinal contour such as scoliosis, reversed lordosis, or abnormal kyphosis.  A 10 percent evaluation is assigned where forward flexion of the thoracolumbar spine is greater than 60 degrees but not greater than 85 degrees; or the combined range of motion of the thoracolumbar spine is greater than 120 degrees but not greater than 235 degrees; or with muscle spasm, guarding, or localized tenderness not resulting in abnormal gait or abnormal spinal contour; or with a vertebral body fracture with loss of 50 percent or more of the height.  38 C.F.R. § 4.71a, General Rating Formula for Diseases and Injuries of the Spine.  

Under the currently effective criteria, VA is to evaluate any associated objective neurologic abnormalities, including, but not limited to, bowel or bladder impairment, separately, under an appropriate diagnostic code.  38 C.F.R. § 4.71a, General Rating Formula for Diseases and Injuries of the Spine, Note (1).  

For VA compensation purposes, normal forward flexion of the thoracolumbar spine is zero to 90 degrees, extension is zero to 30 degrees, left and right lateral flexion are zero to 30 degrees, and left and right lateral rotation are zero to 30 degrees.  The combined range of motion refers to the sum of the range of forward flexion, extension, left and right lateral flexion, and left and right rotation.  The normal combined range of motion of the thoracolumbar spine is 240 degrees.  The normal ranges of motion for each component of spinal motion provided in this note are the maximum that can be used for calculation of the combined range of motion.  38 C.F.R. § 4.71a, General Rating Formula for Diseases and Injuries of the Spine, Note (2).  

Intervertebral disc syndrome (preoperatively or postoperatively) should be rated either under the General Rating Formula for Diseases and Injuries of the Spine or under the Formula for Rating Intervertebral Disc Syndrome Based on Incapacitating Episodes, whichever method results in the higher evaluation when all disabilities are combined under § 4.25.  

With incapacitating episodes having a total duration of at least 6 weeks during the past 12 months, a 60 percent evaluation may be assigned.  With incapacitating episodes having a total duration of at least 4 weeks but less than 6 weeks during the past 12 months, a 40 percent evaluation may be assigned.  With incapacitating episodes having a total duration of at least 2 weeks but less than 4 weeks during the past 12 months, a 20 percent evaluation may be assigned.  With incapacitating episodes having a total duration of at least one week but less than 2 weeks during the past 12 months, a 10 percent evaluation may be assigned.  38 C.F.R. § 4.71a, Diagnostic Code 5243.  

For purposes of evaluations under Diagnostic Code 5243, an incapacitating episode is a period of acute signs and symptoms due to intervertebral disc syndrome that requires bed rest prescribed by a physician and treatment by a physician.  Note 1.

If intervertebral disc syndrome is present in more than one spinal segment, provided that the effects in each spinal segment are clearly distinct, evaluate each segment on the basis of incapacitating episodes or under the General Rating Formula for Diseases and Injuries of the Spine, whichever method results in a higher evaluation for that segment.  Note 2.  

Private and VA treatment records dated from May 2007 to February 2008 show that the Veteran was treated for his service-connected thoracolumbar spine disability.  

A February 2008 VA spine examination report noted that the Veteran's claim file was not reviewed.  The Veteran reported that his low back pain continued to progressively worsen.  He described a shooting pain with radiating pain down to both legs and feet, which was equally painful on both sides.  He stated that the pain was a six out of ten, and that with a flare-up, it would be a nine out of ten.  The Veteran indicated that his flare-ups of pain would occur three to four times a week and that they were elicited by bending, squatting, picking up boxes, or carrying heavy objects.  He stated that the flare-ups of pain would last approximately an hour.  He maintained that he also experienced weakness and stiffness in his back, and that his back would lock up and give way at times.  It was noted that the Veteran used a back brace and that he had no history of surgery.  The Veteran indicated that he had no physician prescribed bed rest in the past twelve months. 

The Veteran reported that he was working at the Post Office as a maintenance technician until January 2008.  He stated that he was currently on leave without pay.  He was currently not able to perform his duties due to back and bilateral foot pain due to limited endurance with standing and walking.  It was noted that, functionally, the Veteran was independent in all basic activities of daily living skills.  The Veteran reported that he needed crutches for walking.  The Veteran required no physical assistance for any basic self-care activities.  

The examiner reported that there was a decrease in the lordotic curve in the region of the Veteran's lumbosacral region.  The paraspinal muscles along the L5-S1 region were slightly increased in tone with pain, and were tender to palpation.  Active forward flexion was from 0 to 30 degrees, with passive forward flexion from 0 to 45 degrees.  Active extension was from 0 to 10 degrees, with passive extension from 0 to 15 degrees.  Active right and left lateral flexion was from 0 to 10 degrees, with passive right and left lateral flexion from 0 to 15 degrees.  Active right and left lateral rotation was from 0 to 15 degrees, with passive right and left lateral rotation from 0 to 20 degrees.  Pain was experienced at the tail end of the reported ranges of motion, particularly in the passive mode in anterior flexion, as well as with left lateral flexion and rotation, exhibited by muscle guarding.  Straight leg raising measured 75 degrees on both sides with tightening and pain in the hamstring region.  Deep tendon reflexes were 2+ in the knees and 1+ in the ankles on both sides.  There was no sensory deficit and motor strength in the lower extremities was 5/5.  

The impression included degenerative disc disease and degenerative joint disease of the lumbosacral spine.  During flare-ups, there could be a significant degree of alteration of the Veteran's range of motion together with a decrease in functional capacity, as well as an increase in pain.  The examiner stated that the degrees of change could not be reported with any medical accuracy without resorting to mere speculation.  

Private and VA treatment records dated from March 2008 to August 2009 refer to continued treatment for various disorders, including low back problems.  

For example, an August 2008 VA treatment entry noted that the Veteran was seen with a chief complaint of chronic pain involving his low back with radiation into both legs.  The impression was chronic pain secondary to degenerative disc disease and possible radiculopathy.  

A September 2008 evaluation report from B. A. Fleetwood, M.D., for Social Security Administration purposes, include the Veteran's complaint of continuous low back pain with radiculopathy of both legs.  It was noted that he had decreased sensation in both legs and absent reflexes and that he had trouble walking without his crutches.  

A June 2009 statement from Dr. W. Billington reported that the Veteran had acute and chronic neck, thoracic, and lumbar pain.  It was noted that the Veteran reported that such disabilities began during his period of service in 1989.  Dr. Billington indicated that the Veteran had difficulties that included degenerative disc disease; diabetes mellitus, type 2; PTSD; fibrositis; anxiety; and depression.  It was his professional opinion that the Veteran could not perform any job due to his medical conditions; that those conditions were connected to his in-service injury in 1989; and that they had progressed due to degeneration and ongoing changes which prohibited the Veteran from seeking gainful employment.  Dr. Billington opined that such conditions rendered the Veteran permanently and totally disabled.  

Records from the Social Security Administration (SSA) show that the Veteran was receiving disability benefits and that he became disabled in January 2008.  

An October 2009 VA foot examination report did not indicate that the Veteran's claim file was reviewed.  

The Veteran reported that he had a long history of low back pain, as well as pain in his thoracic spine.  The pain occurred from the cervicothoracic junction down his entire thoracic spine and lumbar spine.  The pain was worse in his lower back.  He did not walk well and would get around in a wheelchair as a result of his back problems.  He described pain in his low back that was about an eight out of ten in severity.  He stated that his back would flare-up frequently and that it was exacerbated by standing and walking.  He said that his back pain was relieved with rest and medication.  When he had flare-ups, the pain would be a ten out of ten.  

He reported that he had severe functional limitations.  He had problem with activities of daily living, and could not walk without crutches, or get around without the use of a wheelchair.  He also used a removable brace.  He had stiffness, spasms, and decreased motion in his back.  He had no bowel or bladder complaints.  He complained of some weakness in his legs and bilateral lower extremity paresthesias, but he related his paresthesias to his diabetes which he reported had been going on for a long time.  He was unsteady on his feet, but did not fall because he used assistive devices.  

The examiner reported that the Veteran's back had tenderness to palpation in the midline throughout the thoracic spine and lumbar spine.  He had increased tenderness in the lumbar spine as compared with the thoracic spine.  He had pain with palpation of the bilateral paraspinous musculature.  The Veteran stood with his arms flexed to about 20 degrees and was hunched over at the waist.  The Veteran had loss of extension in the spine and stood with his spine flexed approximately 10 to 15 degrees.  With the Veteran standing, he flexed from about ten to 30 degrees.  Extension was limited and was about -10 degrees.  The Veteran could not get straight up and down, and right and left lateral flexion was from about 0 to 20 degrees on each side.  Rotation was from about 0 to 30 degrees on each side, without pain.  After three repetitions of flexion/extension, lateral bending, and rotation, the Veteran did not have any increase in pain.  The Veteran did have some wincing and groaning with range of motion which was indicative that he was in some pain.  

Neurological evaluation revealed 5/5 plantar flexion, dorsiflexion, extension, quads, hamstrings, and ilipsoas, bilaterally.  Sensory examination showed decreased sensation to light touch throughout the lower extremities in all nerve distributions, which was worse on the left than the right.  Repeated range of motion resulted in increased pain, early fatigue, lack of endurance, and a decrease in range of motion.  Range of motion was more painful after multiple repetitions.  

The diagnoses included degenerative joint disease, with significant motion loss and pain with repeated motion.  The examiner reported that there was pain with range of motion, but that it was conceivable that the pain could further limit function as described, particularly after the Veteran was on his feet all day.  It was not feasible to attempt to express any of those issues in terms of additional limitation of motion as they could not be determined with any degree of medical certainty.  

Private and VA treatment records November 2009 to August 2011 referred to continued treatment.  

A September 2011 VA spine examination report included a notation that the Veteran's claim file was reviewed.  

The Veteran reported that he had global back pain that was an eight out of ten in severity.  Pain was constant in nature and was in his back, neck, and legs.  The back pain radiated throughout his entire legs on both sides.  He was able to ambulate with a brace and a cane, but they offered minimal relief from the pain.  The Veteran described a sharp, stabbing, pain that was mainly localized in his back, but it would also radiate into his upper back and bilateral legs.  He had daily flare-ups which would occur with any type of attempted activity such as squatting, standing, or walking.  Any type of lifting made the pain worse, and his most comfortable position was reclined.  He referred to some pain with prolonged sitting as well.  

The Veteran reported that he was currently receiving disability benefits from the SSA and was not working.  He maintained that he had been placed on bed rest in the past twelve months for his back condition.  His back condition did affect his activities of daily living.  He denied that he had any changes in his bowel or bladder function.  The Veteran had no previous history of lumbar surgery, but did have a history of a congenitally narrowed spinal canal.  

The examiner indicated that the Veteran's lumbar spine was tender to palpation over the midline, and that there were no obvious paraspinal muscle spasms or tenderness.  The Veteran had pain and decreased range of motion after three repetitions in all planes of movement.  The Veteran had forward flexion from 0 to 45 degrees, which was painful throughout the entire range of motion, and extension from 0 to 30 degrees, which was also painful throughout the entire range of motion.  Right and left lateral bending was from 0 to 30 degrees, which was painful only at the terminal bending, and right and left lateral rotation from 0 to 45 degrees, which was painful at the terminal rotation on both sides.  There was a negative straight leg raise, bilaterally.  The Veteran had globally 4/5 strength, bilaterally and 1/2 sensation to light touch in the L1-S2 distribution.  The examiner stated that he was not able to elicit the patellar or Achilles reflexes.  

The diagnoses included degenerative disc disease of the lumbar spine with facet arthropathy.  The examiner reported that the Veteran's back and service-connected bilateral foot conditions would limit the type of employment he was able to secure.  Regarding the Veteran's hammertoes, he would anticipate that such would limit him from doing sedentary work.  It was noted that the hammertoe pain was typically only with standing.  It was noted that the Veteran really had no hammertoe pain in a sedentary position and that the pain the Veteran had in a sedentary position was really related to his peripheral neuropathy.  The examiner did not think that the Veteran's hammertoes would keep him from doing sedentary employment.  

The examiner indicated that he did not think that the Veteran's degenerative disc disease of the back would prevent him from doing sedentary work.  The examiner stated that the Veteran would obviously be limited as far as any work which required ambulation or any type of lifting.  The fact that the Veteran had hammering of all toes on both feet pointed towards a neurologic pathology.  Such was not all explained by degenerative disc disease of the lumbar spine.  The examiner opined that the Veteran was likely disabled by his neuropathic changes, but that he was not service-connected for his peripheral neuropathy, which was likely related to his diabetes or some sort of congenital process.  

A September 2011 VA general medical examination report essentially addressed the Veteran's service-connected bilateral foot disabilities.  The Veteran's claim file was reviewed.  The Veteran reported that he had aching and edema of the lower extremities and paresthesias of the legs and feet.  

The examiner reported that muscle strength was 4/5 in the lower extremities and that there was no atrophy, spasms, or other muscle abnormalities, bilaterally.  The  Veteran had edema of the lower extremities and the dorsalis pedis pulses and the posterior tibial pulses were normal, bilaterally.  The Veteran had decreased vibration and decreased pain and pinprick of the right and left feet and legs, respectively.  The diagnoses referred to bilateral foot conditions.  

Private and VA treatment records dated from September 2011 to August 2012 referred to continued treatment.  

For example, an April 2012 statement from Dr. Billington reported that when he recently examined the Veteran, he was found to have more pain.  Dr. Billington stated that the Veteran was noted to be unable to stand straight, that his back was humped over, and that he had had an unsteady gait.  It was reported that the Veteran was being treated at a VA facility.  Dr. Billington indicated that the Veteran's disabilities had resulted from his degenerative disc disease of the thoracolumbar and lumbar spine, with mild osteoarthritis of the facts of L4-L5 and L5-S1; his history of a congenital small spinal canal; and his claw foot and hammertoes.  Dr. Billington reported that the Veteran had pain with all movements and that he had to rest frequently due to not being able to function for any length of time.  The Veteran had difficulty riding in a vehicle for a long period of time, and had difficulty standing on his feet, or sitting, for more than thirty minutes.  It was his opinion that the Veteran could not perform any job due to the above medical conditions which were connected to the Veteran's service in the Navy in 1989 and that they had progressed due to degeneration and on-going changes which prohibited the Veteran from seeking gainful employment.  Dr. Billington stated that it was his opinion that such conditions rendered the Veteran permanently and totally disabled.  

In an August 2012 statement, Dr. Billington reported that when he recently examined the Veteran, he was found to have more pain.  Dr. Billington stated that the Veteran had an unsteady gait and that he was on pain medication due to his acute and chronic neck, thoracic, and lumbar pain.  It was noted that such difficulties started when the Veteran was performing his job in the Navy in 1989.  Dr. Billington stated that the Veteran was seen with complaints of bilateral extreme edema of the legs and feet, and that his left great toe had developed a 1.5 cm ulcer on the plantar surface.  The Veteran had difficulty walking and standing due to the increased pain and swelling which were a direct result of his decreased circulation, uncontrolled diabetes mellitus, his weight, and his early congestive heart failure.  Dr. Billington indicated that the Veteran reported that he was bedridden one and a half to two weeks per month.  

Dr. Billington stated that the Veteran's decreased ability to ambulate had been exacerbated by his degenerative disc disease of the thoracolumbar spine and lumbar spine, with mild osteoarthritis of the facets of L4-L5 and L5-S1, as well as a history of a congenitally small spinal canal; and as a result of his claw foot and hammertoes.  Dr. Billington again indicated that it was his opinion that the Veteran could not perform any job due to the above medical conditions.  

An August 2012 VA back conditions examination report included a notation that the Veteran's claim file had been reviewed.  

The Veteran reported that he experienced constant pain in his thoracic spine radiating to his legs, which he described as an eight out of ten in severity.  He was prone to falling and that he would suffer two to three falls weekly because his back would lock up.  He experienced swelling of the low back with muscle spasms.  His back caused loss of function in his legs and that he could not lift his legs very high and that he would have to have them pulled up.  He required assistance with basic activities of daily living, and his pain increased with prolonged sitting, standing, and walking.  

The Veteran indicated that he would only drive short distances due to pain.  He claimed that he had frequent incapacitating episodes requiring rest due to his back condition, but that they were not all ordered by a physician.  He  had flare-ups that impacted the function of his thoracolumbar spine in that such impaired his driving, walking, and standing.  He maintained that his thoracolumbar spine disability rendered him unemployable.  

The Veteran stated that he could not perform all range of motion testing.  The examiner noted that the Veteran did not have additional limitation in range of motion of the thoracolumbar spine following repetitive-use testing.  The examiner indicated that the Veteran did have functional loss and/or functional impairment of the thoracolumbar spine in that he had less movement than normal, weakened movement, pain on movement, disturbance of locomotion, and interference with sitting, standing, and/or weight bearing.  The Veteran had localized tenderness or pain to palpation of the thoracolumbar spine in the mid and low back, but did not have guarding or muscles spasms of the thoracolumbar spine.  

Hip flexion was 5/5; knee extension was 5/5; ankle plantar flexion was 5/5; and ankle dorsiflexion was 5/5, on both sides.  The Veteran did not have muscle atrophy.  Deep tendon reflexes were absent in the knees and ankles.  Sensation to light touch testing was normal in the right and left thighs; decreased in the right and left knees; decreased in the lower legs and ankles; and decreased in the lower feet and toes.  Straight leg raising test was positive.  The Veteran did not have radicular pain or any other signs or symptoms due to radiculopathy due to his thoracolumbar spine disability.  The Veteran did have severe radiculopathy on the right and left side.  The Veteran did not have any other neurologic abnormalities or findings related to the thoracolumbar spine condition such as bowel or bladder problems or pathological reflexes.  

The examiner diagnosed intervertebral disc syndrome.  The examiner stated that the Veteran did have incapacitating episodes over the past twelve months due to his intervertebral disc syndrome, and that the total duration of all the those episodes over the past twelve months was for at least one week, but less than two weeks.  It was noted that the Veteran used assistive devices of a wheelchair and crutches.  

The examiner also diagnosed degenerative disc disease.  The examiner indicated that the Veteran did have arthritis of the thoracolumbar spine.  The examiner indicated that the Veteran had diabetes mellitus, type 2, with lower extremity sensorimotor axonal neuropathy.  The nerves involved were the right tibial, right sural, and right popliteal, which were severe in nature.  There was no indication of radiculopathy on electromyography/nerve conduction studies.  

The examiner found that the neurologic symptoms that the Veteran described as radiculopathy were related to his diabetes mellitus with associated diabetic peripheral neuropathy.  The examiner stated as to a neurological consultation, that the Veteran had chronic low back pain since the age of nineteen, without clinical lumbar radiculopathy.  It was also noted that the Veteran had distal sensorial peripheral polyneuropathy with hammertoes and possible pes cavus, but without any muscle atrophy or faciculations in the limbs.  

The examiner indicated that, based on the objective findings, intervertebral disc syndrome of the lumbosacral spine, degenerative disc disease of the lumbosacral spine, and hammertoes, combined, would not likely prevent employment.  The examiner stated that the Veteran's intervertebral disc syndrome would likely moderately impact physical labor where heavy lifting, carrying, prolonged standing, and walking was required, and might likely minimally impact sedentary labor.  The Veteran's service-connected hammertoes were not likely to solely impact physical or sedentary labor.  

The examiner further indicated that the Veteran's complaints of numbness, pain, and weakness in the lower extremities was most likely the result of his diabetes mellitus peripheral neuropathy.  The subjective evidence reported by the Veteran, and the objective evidence pursuant to the physical examination and radiological studies, were in much conflict as the Veteran's report of the severity of his symptoms did not correlate with the physical findings and radiological studies.  

The examiner said that, as the Veteran stated that he was unable to perform range of motion tests, he was unable to determine true functional capacity during flare-ups or when the Veteran used his back repeatedly over a period of time without resort to mere speculation.  

Subsequent VA treatment records refer to continued treatment.  

The examiner, pursuant to the most recent August 2012 VA back examination report, specifically noted that the Veteran did have incapacitating episodes over the past twelve months due to his intervertebral disc syndrome, and that the total duration of all such episodes was for at least one week, but less than two weeks.  

In an August 2012 statement, Dr. Billington reported that the Veteran stated that he was bedridden one and a half to two weeks per month.  However, Dr. Billington solely referred to the Veteran's report and did not provide the duration of the Veteran's incapacitating episodes pursuant to his own treatment.  Importantly, there is no indication that Dr. Billington, himself, prescribed such bed rest.  Also, no other private and VA treatment records refer to physician prescribed bed rest of more than one week, but less than two weeks, as indicated pursuant to the August 2012 VA back conditions examination report.  

A September 2011 VA spine examination report noted that the Veteran reported that he had been placed on bed rest in the past twelve months for his back condition, but there was no reference to the length of the incapacitating episodes.  

A prior October 2009 VA foot examination report did not refer to incapacitating episodes, and a February 2008 VA spine examination report noted that the Veteran reported that no physician had prescribed bed rest in the past twelve months.  

Other than the Veteran's statements, which are clearly not supported by the extensive medical evidence of record, there is no evidence of  incapacitating episodes sufficient to justify a 60 percent rating on that basis, and a rating higher than 40 percent based upon incapacitating episodes is not warranted.  

Additionally, none of the VA examination reports, VA treatment reports, or private treatment reports of record demonstrate ankylosis, let alone unfavorable ankylosis of the entire thoracolumbar spine, as required for a higher 50 percent rating under diagnostic codes 5237 and 5242.  

Nor does the evidence demonstrate any associated objective neurological abnormalities to justify separate neurological ratings. 

In terms of any neurological manifestations, the most appropriate neurologic code is Diagnostic Code 8520 for impairment of the sciatic nerve.  The medical evidence fails to indicate the presence of sciatica, or other neurologic pathology, as a result of the Veteran's service-connected thoracolumbar spine disability.  
Although there are references to radiculopathy as a result of the Veteran's service-connected thoracolumbar spine disability, the VA examiner, pursuant to the August 2012 VA back conditions examination report, specifically found that any such neurological abnormalities were related to the Veteran's non service-connected diabetes mellitus

The preponderance of the evidence is against the claim for an increase in a 40 percent rating for a thoracolumbar spine disability; there is no doubt to be resolved, and an increased rating is not warranted.  38 U.S.CA. § 5107(b); 38 C.F.R. §§ 3.102, 4.3; Gilbert, 1 Vet. App. at 49.

The evidence shows that the Veteran's service-connected thoracolumbar spine disability results in pain, limitation of motion of the thoracolumbar spine, limitation of function of the thoracolumbar spine, and some incapacitating episodes.  The rating criteria considered in this case reasonably describe the Veteran's disability level and these symptoms.  The Veteran's disability picture is contemplated by the rating schedule, the assigned schedular evaluation is adequate, and referral for extraschedular consideration is not warranted.  Thun v. Peake, 22 Vet. App. 111 (2008); 38 C.F.R. § 3.321(b)(1) (2014).  


ORDER

An increase in a 40 percent rating for a thoracolumbar spine disability is denied.  


REMAND

The remaining issues on appeal are entitlement to an increase in a 10 percent rating for a right foot disability, to include hammertoes of toes two through five; entitlement to an increase in a 10 percent rating for a left foot disability, to include hammertoes and clawing of the left great toe; and entitlement to a TDIU.  

This case was previously remanded in July 2012, partly to schedule the Veteran for VA examinations to clarify conflicting evidence in the record as to the severity of the Veteran's current right foot disability, to include hammertoes of toes two through five, and his left foot disability, to include hammertoes and clawing of the left great toe.  The examiner was to provide an opinion as to whether there was objective evidence of neurological impairment, to include radicular pain, attributable to the Veteran's service-connected bilateral foot disabilities versus his service-connected back disability or his non-service connected disabilities.  If so, the examiner was to specifically state the affected nerve(s) and impairment level (e.g., mild, moderate, moderately severe, severe).  

Additionally, the examiner was to determine the current severity of the Veteran's service-connected bilateral foot disabilities.  For each foot diagnosis rendered, the examiner was to indicate whether it was "at least as likely as not" (50 percent probability or greater) that the diagnosis was directly related to the Veteran's service-connected right foot disability and left foot disability, respectively.  

The July 2012 remand specifically indicated that for each manifestation found that was directly attributable to his service-connected right and left foot disabilities, the examiner was to describe the severity of the manifestations; i.e., whether the Veteran had unilateral or bilateral claw foot deformity, whether the deformity was manifested by marked contraction of plantar fascia with dropped forefoot, painful callosities, all toes hammer toes, marked varus deformity, limitations of dorsiflexion of the toes, limitation of dorsiflexion of the ankle, great toe dorsiflexion, shortened plantar fascia, and/or tenderness under metatarsal heads.  

The examiner was also to provide an opinion as to whether the Veteran's service-connected disabilities alone either singly or taken together, rendered him unable to secure or follow a substantially gainful occupation.  A detailed rationale is required for all opinions provided, including a discussion of all conflicting opinions in the record.  Consideration was to be given to the Veteran's level of education, special training, and previous work experience in arriving at a conclusion, but not to his age or to the impairment caused by non-service-connected disabilities.  

Pursuant to the July 2012 remand, the Veteran was afforded a VA miscellaneous foot examination in August 2012.  There was a notation that the Veteran's claims file was reviewed.  The diagnosis was hammertoes.  The examiner reported that the Veteran had hammertoes of all toes of both the right foot and the left foot.  The examiner reported that the Veteran had hallux valgus, but that he did not have symptoms due to a hallux valgus condition.  The examiner specifically indicated that the Veteran did not have claw foot (pes cavus).  The examiner stated that the Veteran was not found to have other foot disabilities aside from his service-connected hammertoes, and that, therefore, an opinion could not be rendered in that regard.  

The examiner indicated that, based on the objective findings, intervertebral disc syndrome of the lumbosacral spine, degenerative disc disease of the lumbosacral spine, and hammertoes, combined, would not likely prevent employment.  The examiner stated that, however, the Veteran's intervertebral disc syndrome would likely moderately impact physical labor where heavy lifting, carrying, prolonged standing, and walking was required, and might likely minimally impact sedentary labor.  It was noted that the Veteran's service-connected hammertoes were not likely to solely impact physical or sedentary labor.  The examiner further indicated that there was a negative indication suggestive for herniated disc impingement resulting in irritation of any nerve root and that, therefore, the Veteran's complaints of numbness, pain, and weakness [in the lower extremities] was most likely the result of his diabetes mellitus peripheral neuropathy.  

The VA examiner specifically indicated that the Veteran solely had hammertoes and that he did not have claw foot (pes cavus).  However, multiple other treatment report of record referred to other foot disabilities, including claw foot.  For example, a December 2007 VA treatment entry noted that the Veteran had bilateral pes cavus deformities along with claw toes of all five toes, bilaterally.  A September 2011 VA general medical examination report noted that the Veteran had hammertoes and claw foot.  There was also a notation that the Veteran had flat feet.  The diagnoses included hammertoes and claw toes.  

The "current disability" requirement for service connection is satisfied if a claimant has a disability at any time during the pendency of a claim, even if the disability resolves prior the adjudication of the claim.  McClain v. Nicholson, 21 Vet. App. 319, 321 (2007).  In this case, the Veteran clearly has diagnosed claw foot, as well as other foot disabilities.  The examiner, however, indicated that the Veteran was not found to have other foot disabilities aside from his service-connected hammertoes.  

A remand by the Board confers upon a Veteran, as a matter of law, the right to compliance with the remand instructions, and imposes upon the VA a concomitant duty to ensure compliance with the terms of the remand.  See Stegall v. West, 11 Vet. App. 268, 271 (1998).  In light of the deficiencies with the August 2012 VA foot examination, the Board finds that the development requested pursuant to the July 2012 remand has not been accomplished, and the Veteran must be afforded another VA examination.  38 C.F.R. § 3.159(c)(4); McLendon v. Nicholson, 20 Vet. App. 79 (2006).  

As the Veteran's claim for a TDIU is inextricably intertwined with his claims for increased ratings for his service-connected right foot disability, to include hammertoes of toes two through five, and his left foot disability, to include hammertoes and clawing of the left great toe, those matters must be addressed together on remand.  Harris v. Derwinski, 1 Vet. App. 180 (1991).  

Accordingly, the case is REMANDED for the following actions:  

1.  Ask the Veteran to identify all medical providers who have treated him for right and left foot problems since September 2012.  Obtain copies of the related medical records which are not already in the claim file.  Document any unsuccessful efforts to obtain records, inform him of such, and advise him he may obtain and submit those records.  

2.  Schedule the Veteran for a VA examination by an appropriate professional, who has not previously examined the Veteran, to determine the extent and severity of his service-connected right foot disability, to include hammertoes of toes two through five, and left foot disability, to include hammertoes and clawing of the left great toe.  The entire claim file, to include all electronic files, must be reviewed by the examiner.  All signs and symptoms of his service-connected right foot disability, to include hammertoes of toes two through five, and left foot disability, to include hammertoes and clawing of the left great toe, must be reported in detail, including all information necessary for rating the conditions under 38 C.F.R. § 4.71a, Diagnostic Codes 5278 and 5282 (2014).  

The examiner must diagnose all right and left foot disabilities to include, claw foot, hallux valgus, pes planus, etc.  Based on a review of the claim file, examination of the Veteran, and generally accepted medical principles, the examiner must provide a medical opinion, with adequate rationale, as to whether it is as at least as likely as not (a 50 percent or greater probability) that any diagnosed right and left foot disabilities, are related to the Veteran's service-connected right foot disability, to include hammertoes of toes two through five, and/or left foot disability, to include hammertoes and clawing of the left great toe.  

The examiner must also provide an opinion as to whether there is objective evidence of neurological impairment, to include radicular pain, attributable to the Veteran's service-connected right and left foot disabilities versus his service-connected thoracolumbar spine disability or his non-service connected disabilities.  If so, the examiner is to specifically state the affected nerve(s) and impairment level (e.g., mild, moderate, moderately severe, severe).  

The examiner must discuss whether, without regard to the Veteran's age or the impact of any nonservice-connected disabilities, it is at least as likely as not that his service-connected disabilities, either alone or in the aggregate, render him unable to secure or follow a substantially gainful occupation.  In doing so, the examiner must take into consideration the Veteran's level of education, training, and previous work experience, but not his age or any impairment caused by nonservice-connected disabilities.  

The examination report must include a complete rationale for all opinions expressed.  If the examiner feels that a requested opinion cannot be rendered without resorting to speculation, the examiner must state whether the need to speculate is caused by a deficiency in the state of general medical knowledge (i.e. no one could respond given medical science and the known facts) or by a deficiency in the record or the examiner (i.e. additional facts are required, or the examiner does not have the needed knowledge or training).  

3.  Then readjudicate the appeal.  If any of the benefits sought remain denied, issues a supplemental statement of the case and return the case to the Board.  

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).





______________________________________________
RONALD W. SCHOLZ
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


